DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed 05/15/2020 is acknowledged. Claims 1-17 are canceled and claims 18-38 are new. No restriction is being imposed in this case. Claims 18-38 are under examination. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RECOMBINANT FSH COMPOSITION FOR CONTROLLED OVARIAN STIMULATION.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-38 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (WO 2013/020996—on IDS filed 05/15/2020) in view of Shiko Maruyama and Sayaka Nakamura (Economics and Human Biology 18 (2015) 125-138—hereafter “Maruyama”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Arce teaches treating infertility comprising subcutaneously administering between 5-12μg recombinant FSH (see p. 5, lines 26-36; p. 13, line 27) to a female patient undergoing controlled ovarian stimulation 2, for instance, a BMI of 18 (see p. 10, lines 15-19; also p. 25, lines 15-25). Arce contemplate patients with serum AMH levels above 15 pmol/L, for instance [Symbol font/0xB3] 35 pmol/L or [Symbol font/0xB3] 45 pmol/L (see p. 5, lines 20-34; p. 6, lines 1-7; p. 8, lines 1-5). Arce teaches that the recombinant FSH may be produced in PER.C6 cells, which includes α2,6-linked and α2,3-linked sialylation (p. 13, lines 1-11; also p. 25, lines 10-12). Arce teach that the dose is administered daily for about seven days and up to 16 days (see p. 9, lines 16-20; also p. 16, for instance, lines 11-21). Arce also teaches that while the initial dose may be daily, it can be reduced during the course of treatment (see p. 9, lines 13-14). In addition, Arce teaches that serum AMH levels are determined (“measured”—see p. 16, lines 3-5). Finally, Arce recommend tailoring dose by bodyweight in high AMH strata to minimize the incidence of OHSS (see p. 32). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The WO document by Arce does not explicitly teach Asian or Japanese patients, nor does it teach the individual weights recited in the claims. Nevertheless, regarding weight, Arce contemplates a broad range of BMIs, including those ≤ 18 (p. 10, lines 18-19), thus implicit in such low BMIs are bodyweights less than 60, 52, 55, 45, 42 or 31.5 kg. Further, regarding the patients, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Arce by treating Asian and/or Japanese women with the methods taught therein because infertility affects all demographics. Further, one having ordinary skill in the art would have been motivated to apply the methods by Arce because they allow for stratifying by serum AMH levels and bodyweight (see, for 
Thus the claims do not contribute anything non-obvious over the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 and 15 of U.S. Patent No. 10,624,953 in view of Arce (WO 2013/020996) and Maruyama (Economics and Human Biology 18 (2015) 125-138). Both references are cited above. In the case of both the ‘953 patent and the instant case, the claims are drawn to methods of treating infertility by controlled ovarian . 
The WO document by Arce teaches treating infertility comprising subcutaneously administering between 5-12μg recombinant FSH, a dose that overlaps with both the instant claims and those of the ‘953 patent (see p. 5, lines 26-36; p. 13, line 27), to a female patient undergoing controlled ovarian stimulation having a BMI greater than 1 and less than 25 kg/m2, for instance, a BMI of 18 (see p. 10, lines 15-19; also p. 25, lines 15-25). Arce contemplates a broad range of BMIs, including those ≤ 18 (p. 10, lines 18-19), thus implicit in such low BMIs are bodyweights less than 60, 52, 55, 45, 42 or 31.5 kg.
Further, regarding treatment of Asian or Japanese patients, it would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to treat Asian and/or Japanese women with the methods recited in the claims of the ‘953 patent because infertility affects all demographics. Further, the claimed methods of the ‘953 patent allow for stratifying by serum AMH levels and bodyweight (see, for instance, .

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arce et al. (WO 2016166288—on IDS filed 05/15/2020) contains similar teachings as those found in WO 2013/020996 (cited above). In addition, Andersen et al. (Fertility and Sterility Vol. 107, No. 2, February 2017 0015-0282) teach at p. 389, left column, 1st paragraph:
Women randomized to follitropin delta (FE 999049, Ferring Pharmaceuticals) were given a fixed daily SC dose, determined by their serum AMH level at screening by a central laboratory using the automated Elecsys AMH immunoassay (Roche Diagnostics International) and body weight at randomization (AMH <15 pmol/L: 12 μg; AMH [Symbol font/0xB3]15 pmol/L: 0.10–0.19 μg/kg; the maximum daily dose was 12 μg).

This would mean that the lower limit of a dose for women with AMH [Symbol font/0xB3]15 pmol/L at 59 kg is 5.9 μg; 0.11 μg/kg is 6.49 μg; 0.12 is 7.08 μg and 0.13 is 7.67 μg. Average BMI was 23.7 (see p. 390, Table 1 of Andersen and colleagues). Arce et al. (Fertility and Sterility 
“An average of 53% more oocytes were retrieved in the high AMH stratum compared to the low AMH stratum (6 μg: 7.9 vs 5.3; 9 μg: 11.2 vs 5.6; 12 μg: 12.9 vs 9.5)”.

And:

“The rate of early moderate/severe OHSS for follitropin delta was 8% for 6 μg, 8% for 9 μg and 13% for 12 μg, and 20% for follitropin beta, with most cases (84%) in the high AMH stratum”.

(See “Main results and the role of chance” in the Ishihara abstract). The Ishihara abstract does not teach body weight, but it does suggest that follitropin delta has an advantage in reducing incidence of OHSS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649